Citation Nr: 1646836	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The case was remanded in December 2009 and August 2010 for development.  The Veteran testified at a June 2010 travel Board hearing.  The hearing transcript is of record.  

In November 2013, the Board, in pertinent part, denied an appeal for a higher initial rating for a cervical spine disorder, a left ankle disorder, and for migraine headaches.  The Veteran appealed the November 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 memorandum decision, the Court vacated the November 2013 decision as to the aforementioned claims and remanded the appeal to the Board.  

In a January 2016 decision, the Board granted a higher initial rating for a cervical spine disorder and a left ankle disorder, in part, and denied a compensable rating for migraine headaches.  The Veteran appealed the Board's January 2016 denial of an initial compensable rating for migraine headaches to the Court, but abandoned his appeal with regard to a higher initial rating for a left ankle disorder and chronic cervical spine disorder.  In May 2016, the Court remanded the appeal for a compensable rating for migraine headaches to the Board for action consistent with a Joint Motion for Partial Remand and dismissed the remaining issues.  The Board finds that an additional remand is necessary prior to consideration of the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2016 Joint Motion for Partial Remand provides that a remand is warranted because the Board provided inadequate reasons and bases with regard to the claim for an initial compensable disability rating for migraine headaches and erroneously addressed the ameliorative effects of medication used to treat migraines in assessing the severity of such headaches. 

The Veteran subsequently submitted an August 2016 statement, describing the severity of his migraine headaches.  He reported that he had visited the emergency room approximately four times in the past two months due to migraines.  He reported that he had been prescribed medication for migraines, but that the pain was severe enough that he frequently needed to seek immediate medical treatment.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2016).  The Board finds that a remand is warranted to obtain emergency room treatment records identified by the Veteran in his August 2016 statement.  Additionally, because the Veteran has also identified the prescription of medication for migraine headaches, the AOJ should request that the Veteran identify all medical records pertinent to his treatment for migraine headaches.  On remand, the AOJ should obtained updated treatment records from the VA Medical Center in Cleveland, Ohio.   

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran's last VA examination was in September 2010.  On remand, the Veteran should be afforded an updated VA examination to help assess the current severity of his service-connected migraine headaches.
	


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify records related to treatment for migraine headaches referenced in his August 2016 lay statement, to include emergency room treatment records and records relating to the prescription of medication for treatment of migraines.    After securing the necessary release forms, the AOJ should attempt to obtain the identified treatment records.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  The AOJ should obtain updated VA treatment records from the VA Medical Center in Cleveland, Ohio dated from 2011 to the present.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  After all outstanding evidence has been associated with the record, the Veteran should be afforded a VA examination in the appropriate specialty to help address the current severity of service-connected migraines.  All indicated studies or testing should be conducted. 

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




